Citation Nr: 1010887	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-18 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Blake 
Medical Center from August 27, 2007, to August 28, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty from May 2000 to February 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida, which denied the benefit sought on appeal.

In March 2009, the Veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the transcript has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that on August 25, 2007, the 
Veteran presented to the emergency room at Blake Medical 
Center with complaints of severe acute onset of left flank 
pain with nausea and vomiting.  Testing revealed a 2mm 
partially obstructive left ureteric stone.  He was initially 
treated conservatively with IV fluids but did not improve.  
On August 27, 2007, he underwent cystoscopy and stent 
placement and was discharged in stable condition on August 
28, 2007.  Hospitalization records noted that the Veteran 
refused to go to VA for the procedure and wanted to have the 
procedure done at Blake Medical Center.  

An August 27, 2007, VA report of contact shows that during a 
telephone conversation with Blake Medical Center that the 
Veteran had indicated that he would pay out of pocket for his 
procedure that was scheduled that day at 1:00 pm and he 
refused a transfer to VA.  VA advised Blake Medical Center 
that a bed and operating room were available.  Another report 
of contact on August 27, 2007, between the VA Chief Medical 
Officer and the attending physician noted that the Veteran 
declined treatment at VA and opted to have surgery at Blake 
Medical Center. 

In a September 2007 letter, E.H, M.D. who treated the Veteran 
at Blake Medical Center, noted that the Veteran required 
parental pain medicine and due to risk of infection a 
cystoscopy and stent placement were done as soon as possible.  
Dr. H stated that "[i]t was felt that he was unable to be 
transported back to the VA because of his condition at that 
time."

In November 2007, a VA clinician found that the Veteran 
should have been transferred to VA for treatment and that a 
bed was available, but that the Veteran chose to use a non-VA 
facility in preference of VA services.  It was noted that 
care was not authorized.  The clinician indicated that he 
consulted with the VA Chief of Urology who was in agreement 
with this conclusion.  

VA authorized payment for treatment for August 25, 2007, to 
August 26, 2007, finding that the Veteran was stabilized as 
of August 26, 2007.

The Veteran has appealed the denial of his claim seeking 
reimbursement/payment for medical expenses related to the 
non-VA hospital treatment received from August 27, 2007, to 
August 28, 2007, pursuant to the Veterans Millennium Health 
Care and Benefits Act, 38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. §§ 17.1000-17.1008 (2009).  His primary contention is 
that he was not stable for transfer to a VA facility from 
August 27, 2008, to August 28, 2007.  The Veteran testified 
at his March 2009 hearing that while the anesthesiologist was 
preparing him for the procedure with IVs already hooked up to 
him, a hospital administrator told him that he could be 
transferred to VA via ambulance.  The Veteran told the 
administrator that he could not afford the cost of an 
ambulance and that he preferred for his wife to drive him by 
car.  He indicated that the attending physician stated at 
that time that he could not be transferred because he was not 
stable. 

The evidence of record appears to show that the Veteran's 
condition when he presented to the non-VA hospital on August 
25, 2007, required emergent treatment (and there is no 
question that his treatment from August 25, 2007, to August 
26, 2007, was emergent as payment has been approved for 
reimbursement for that period).  However, the evidence does 
not show when the Veteran's medical emergency ended, and the 
Board is not permitted to make its own medical judgment on 
this point based on a review of the medical records.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board finds that it is necessary to obtain a medical 
opinion as to when the medical emergency ended (when the 
Veteran was stabilized) so that he could be safely 
transferred to a VA facility.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran's consolidated health 
record should be reviewed by an 
appropriate VA physician.  The 
physician should answer the following:  

As to the Veteran's hospitalization 
from August 27, 2007 to August 28, 
2007, at Blake Medical Center, at what 
point did his condition stabilize, to 
the extent that he could be transferred 
to a VA facility?  A complete rationale 
should be provided.  The physician must 
reconcile his/her opinion with the 
evidence of record, including the 
Veteran's testimony.

2.	Thereafter, the VAMC should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


